Reasons forllowanceNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
The abstract of the disclosure is over the required 150 words. Examiner discussed the proposed abstract with the applicant on 2/24/2021, the applicant approved the Abstract on 2/25/2021, which is shown below.  
ABSTRACT
A method of generating a path for an autonomous driving vehicle (ADV) includes obtaining a plurality of path inputs including a lateral and a longitudinal starting state, a threshold lateral jerk, and a set of static obstacle boundaries with respect to a reference line, obtaining a plurality of path constraints related to the threshold lateral jerk, avoidance of static obstacles, and a threshold lateral velocity, obtaining a cost function associated with a path objective, the cost function comprising first, second, and third terms relating to cumulative lateral distances, to cumulative first order lateral rates of change, and to cumulative second order lateral rates of change, respectively, generating a plurality of planned ADV states as path results based on the plurality of path inputs, the plurality of path constraints, and the cost function and generating control signals to control the ADV based on the plurality of planned ADV states.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim features of controlling a vehicle based upon path constraints comprising a first constraint related to the threshold lateral jerk, a second constraint related to avoidance of one or more static obstacles, and a third constraint related to a threshold lateral velocity and obtaining a cost function associated with a path objective based upon a first term relating to cumulative lateral distances, a second term relating to cumulative first order lateral rates of change, and a third term relating to cumulative second order lateral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al. (U.S. Patent Publication No. 2018/0164822) teaches a system and method for autonomous vehicle motion planning.
Jafari Tafti et al. (U.S. Patent Publication No. 2019/0204842) teaches a trajectory planner with dynamic cost learning for autonomous driving.
Le et al. (U.S. Patent Publication No. 2020/0159216) teaches motion planning methods and systems for an autonomous vehicle.
McCawley et al. (U.S. Patent Publication No. 2020/0241541) teaches a system and method of an algorithmic solution to generate a smooth vehicle velocity trajectory for an autonomous vehicle with spatial speed constraints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-6:00pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	






/ANTHONY M GARTRELLE/             Examiner, Art Unit 3661
2/25/2021                                                                                                                                                                                      

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661